Judges COOK, HOLDEN, and myself are of the opinion that the court below erred in discharging the relator. A number of very delicate questions of procedure are presented by this record, among which are the extent to which the writ of habeas corpus
can be used to correct alleged errors of a trial court, and to what extent parol evidence is admissible in order to establish such errors. All of which we will pretermit and express no opinion thereon, for we are of the opinion that the circuit court committed no error in declining to receive the verdict of "not guilty." The only error which that court committed was in holding that it was necessary to submit the case to the jury after the state and the defendant had agreed on the verdict. Where the parties to a litigation agree on the verdict to be rendered, it is not necessary to go through the formality of having it returned by the jury. The verdict agreed on should be simply entered and a proper judgment rendered thereon. This is the practice in cases where the court has the power to direct a verdict (Hairston v. Montgomery, 59 So. 793, 102 Miss. 364 *Page 280 
; Yazoo  M.V.R. Co. v. Pope, 61 So. 450, 104 Miss. 339;Hines v. Cole, 85 So. 199, 123 Miss. 254), and such power is certainly vested in the court when the parties to the litigation consent thereto. According to the evidence of the judge who presided at the trial in the circuit court, he was requested to instruct the jury to return the verdict agreed on, but he declined, for the reason that he doubted his power so to do. That this was a criminal case is of no moment in this connection, for the defendant could have pleaded guilty if he so desired, even if the death penalty would have followed. 16 C.J. 400, 1270. The agreement was, not that the jury might fix the penalty at life imprisonment in event it found the defendant guilty, but that it should return a verdict of guilty and fix the punishment at life imprisonment. By making this agreement, the defendant cut the district attorney off from arguing the case to the jury and the court from instructing it on the law thereof. Had this argument been made and the instruction given, it may be that the verdict would have been not only guilty, but the death penalty might have been imposed. The relator and his counsel evidently so thought, for the agreement was manifestly made for the purpose of warding off the death penalty.
The ground on which the main opinion proceeds as stated therein is "that the jury was not a party to this agreement," and therefore was not bound thereby, from which it necessarily follows that, had the jury returned a verdict of guilty, but disregarding the agreement as to the punishment, had imposed the death penalty, the court would have been bound thereby, and would have been compelled to receive the verdict and to sentence the relator to be hanged. If the jury had the right to disregard the agreement as to the guilt of the relator, it had also the right to disregard the agreement as to the punishment to be imposed on him. Consequently, had it returned a verdict of guilty and imposed the death penalty, it would have committed no error in so doing; and the rule is universal, in so far as *Page 281 
we are aware, that no verdict of a jury can be set aside in the absence of error appearing therein or in the proceedings on which it is based. To hold that the court would have been bound by the verdict had the jury inflicted the death penalty on the relator would violate every sense of right and of justice. Why not here?
That the agreement as to the verdict to be rendered was not made by the relator in person but by his counsel is of no consequence, for, if for any reason he should be held not to be bound thereby, the only result that could follow would be that a verdict rendered in accordance with the agreement would be set aside at the relator's request and a new trial awarded.
The judgment of the court below should be reversed.